Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group A: Claims 1-19, drawn to an article, classified in B63B1/34, A01K85/005, A01K95/00, B64C1/0009, B64C39/024, B64G1/10, F42B12/80, G01P5/165,
Group B: Claim 20, drawn to a process of using an article, classified in F42B12/80, B64C1/0009,
The inventions are independent or distinct, each from the other because:
Invention Groups A and B are related as mutually exclusive species in a product and process of using a product relationship.  Distinctness is proven for claims in this relationship if the process of using as claimed can be practiced with another, materially different product, or, the product as claimed can be used in a materially different process (MPEP § 806.05(h)).  In the instant case, the product (an article) is deemed to be useful as a coating on a buoy to prevent barnacle attachment, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be 

If applicant elects Group A – an article, then applicant must elect one of the following patentably distinct species:
Species A-1, claim 7, drawn to a bullet,
Species A-2, claim 8, drawn to a torpedo,
Species A-3, claim 9, drawn to an arrowhead or a spearhead,
Species A-4, claims 10-11, drawn to a boat keel, towable, boat pitot, or fishing weight,
Species A-5, claim 12, drawn to an aerospace device,
If species A-5 is elected, one of the following sub-species must be elected:
Species A-5-1, claim 13, drawn to a plane,
Species A-5-2, claim 14, drawn to a satellite,
Species A-5-3, claim 15, drawn to a spacecraft,
Species A-5-4, claim 16, drawn to a drone,
Species A-5-5, claim 17, drawn to a missile,
Species A-5-6, claim 18, drawn to an interplanetary module.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1-6 are generic for Group A.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species A -E and E-1 – E-6 are classified under different CPC symbols, such as F42B10/00 for E-5 (missile), G01M5/0091 for E-1 (plane), and F42B19/005 for Species B (torpedo), and F23G2209/16 for Species A (bullet), and each species would require different keyword searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603. The examiner can normally be reached M - F 8:00 am - 5:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787